Lumpkin, J.
1. In a case arising under an exception filed to tlie return of proeessioners, where the protesting party claimed the establishment of the line by adverse- possession for many years, and the court charged the jury, as provided in the Civil Code, §3248, that, “Where actual possession has been had', under a claim of right, for more than seven years, such claim shall be respected, and the lines so marked as not to interfere with such possession,” there was no error in defining to them what constituted actual possession within the meaning of the law, as provided in the Civil Code, §3585.
2. The charge of the court covered generally the issues in the case, and there was no error in failing to charge more explicitly on the subject of the burden of proof, in the absence of a proper request so to do.
3. None of the exceptions taken to various portions of the charge were well founded, when the entire charge is considered. Nor were they. *823of suoli a character as to render it necessary to deal with each in detail.
Decided February 18, 1910.
Processioning. Before Judge Beagan. Pike superior court. December 16, 1908.
E. C. Armistead, for plaintiff in error.
E. F. Dupree and Lloyd Cleveland, contra.
4. The charge as a whole was not erroneous or misleading; nor was it subject to the criticism that “it was not properly adjusted to the proven facts or circumstances.”
5. The verdict was authorized by the evidence, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.